Citation Nr: 1215805	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  04-28 319	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to October 1970.  

This matter most recently comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on February 24, 2010, which vacated a March 2009 Board decision and remanded the case for additional development.  The Court previously vacated an October 2005 Board decision as to this issue.  The issue initially arose from an April 2004 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board also remanded the case for additional development including in August 2010 and December 2010.  The requested development has been substantially completed.

The Board also requested medical expert opinions by correspondence dated in June 2011 and November 2011.  In accordance with the provisions of 38 C.F.R. § 20.903 (2011) the Veteran was notified in January 2012 of the evidence received by the Board and that he had 60 days to submit additional evidence or argument in support of his appeal.  The issue has been adequately developed for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A hearing loss disability for VA compensation purposes was not manifest upon induction into service.

3.  A significant hearing threshold shift is not shown to have occurred during active service.

4.  A hearing loss disability for VA compensation purposes was not manifest in service, was not manifest within one year of discharge from service, and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated as a result of active service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in letters dated in December 2003 and April 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the April 2008 correspondence.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, VA expert medical opinions, and the Veteran's statements in support of his claims.  In correspondence dated in March 2011 the Veteran reported that he had no additional information or evidence to submit in support of his claim.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.  Id. at 157.

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

A preexisting injury or disease (i.e., one noted at service enlistment) will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court noted that the presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  It was noted that the regulation terminology denotes only such conditions as are recorded in examination reports and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  

Service connection can be granted for certain diseases, including sensorineural hearing loss, if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).


Factual Background

Service treatment records show that upon audiological evaluation in October 1968, puretone thresholds, in decibels (dB), were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
---
25
LEFT
5
10
15
---
10

On the separation audiological evaluation in September 1970, puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
30
LEFT
10
10
10
10
10

Service records show the Veteran served in the Republic of Vietnam from April 1969 to March 1970.  He received awards and medals including the Combat Infantryman's Badge.

In November 2003, the Veteran submitted a service connection claim for bilateral hearing loss.  In conjunction with his claim, the Veteran was afforded a VA audiological examination in March 2004.  The examiner, Chief of the Audiology and Speech Pathology Department at a VA Medical Center (VAMC), reviewed the claims file and reported that the Veteran's audiological evaluations performed upon enlistment and separation from service revealed normal hearing bilaterally.  The examiner also obtained a history from the Veteran in which he reported that he was involved in combat and heavy weapons fire in service. 

On the authorized audiological evaluation in March 2004, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
70
65
LEFT
15
10
20
15
45

The examiner reported that the Veteran's testing in the right ear revealed normal hearing in the low frequencies with a mild to severe loss in the high frequencies.  Testing in the left ear revealed normal hearing in the low frequencies with a moderate loss in the high frequencies.  Utilizing the Maryland CNC word list, the Veteran had speech recognition scores of 94 percent in the right ear and 98 percent in the left ear.  The examiner found the Veteran had a mild to severe high frequency sensorineural hearing loss with subjective tinnitus.  She opined that, since his hearing was within normal limits upon separation from service, it was not likely his hearing loss was precipitated by military noise exposure. 

The Veteran and his representative subsequently asserted that his hearing examination during service did not measure speech recognition.  The Veteran's hearing loss claim was reportedly based upon his difficulty with speech recognition. 

A March 2008 Board remand included instructions to provide the Veteran a new VA audiological examination, including an audiogram and Maryland CNC speech recognition test.  The Board also requested that an opinion should be obtained as to whether a current bilateral hearing loss was at least as likely as not etiologically related to the Veteran's military service.  The examiner was requested to discuss pertinent evidence, to include the evidence referencing the diagnosis of "high frequency hearing loss" in a September 1970 service separation examination report and report of exposure to heavy weapon fire during service. 

An April 2008 VA audiological examination report noted the Veteran's inservice induction and separation evaluations.  The examiner found his hearing had been within normal limits for rating purposes on separation and further noted that he had been exposed to combat noises and heavy weapons fire during service.  The examiner opined that, since the Veteran's hearing was within normal limits throughout his service career, it was not likely that his current hearing loss was precipitated by military noise exposure.  It was explained that exposure to impulse sounds or continuous exposure can cause a temporary threshold shift and that it disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds it was also noted may damage the structure of the inner ear resulting in an immediate hearing loss and continuous exposure to loud noises can damage the structure of the hair cells resulting in hearing loss.  If the hearing loss does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, it was further noted, a normal audiogram subsequent to the noise exposure would verify the hearing had recovered without permanent loss. 

In a September 2008 Remand decision, the Board noted that, while a comprehensive opinion was provided, the audiologist made no reference or mention of the diagnosis of high frequency hearing loss, AU (bilateral), which was made on the separation examination.  In light of the foregoing, the Board remanded the case for a medical addendum.  The examiner was requested to answer the following: 

The examiner should specifically address the separation examination finding that the Veteran had high frequency hearing loss at separation as well as inservice exposure to heavy weapons fire.  The examiner should discuss the inservice finding of high frequency hearing loss and the inservice noise exposure in light of the inservice audiological findings and the current diagnosis of bilateral hearing loss. 

The examiner should opine as to whether the Veteran's currently diagnosed bilateral hearing loss is at least as likely as not etiologically related to the Veteran's military service.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the addendum opinion.  The examiner should provide a clear rationale and basis for all opinions expressed. 

In November 2008, a medical addendum was provided by another audiologist.  She stated that the claims file was reviewed and discussed pertinent findings, including recent ear treatment records.  With regard to the requested inquiry, the examiner noted that the Veteran had noise exposure during military service from hearing weapon fire.  The service treatment records were reviewed.  The entrance examination revealed normal hearing from .5-4 kilohertz (KHz), bilaterally.  The separation examination revealed a mild hearing loss from 3-6 KHz in the right ear and normal hearing from .5-6 KHz in the left ear.  A November 1, 1968, medical note was also reviewed.  The findings from the entrance and separation audiograms were listed and the examiner found that hearing was normal in the left ear at separation.  It was noted that a comparison of the entrance and separation examination showed a 5 decibel threshold shift.  The examiner stated the mild hearing loss present at separation from service in the right ear was not considered a ratable loss by VA rulings and that there was no recorded significant threshold shift between the entrance and separation examination, in either ear.  She opined that it was not as likely as not that the Veteran's current hearing loss was due to acoustic trauma during military service. 

The examiner noted that the current federal hearing conservation standards of the Occupational Health and Safety Administration (OSHA) state that a Standard Threshold Shift (STS) has occurred if hearing has shifted an average of 10 dB or more at 2, 3, or 4 KHz.  The current federal hearing conservation standards of the National Institute of Occupational Safety and Health (NIOSH) were also noted to provide that STS occurred if hearing shifted an average of 15 dB at any frequency from .5-6 KHz.  The examiner indicated that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift which disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear, resulting in an immediate hearing loss.  Continuous exposure to loud noise it was noted could also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  The examiner noted that since the damage was done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  Additional noise exposure and aging since military service were found to be likely contributing factors in the Veteran's hearing loss. 

A February 2010 joint motion for remand granted by the Court noted that the November 2008 VA examination was inadequate because the examiner stated that the Veteran's hearing was not ratable at discharge and because the examiner concluded that any hearing loss in service must have been temporary in nature, given that the Veteran's hearing was within normal limits at discharge.  

A September 2010 VA audiological report noted the claim file was reviewed and stated that a review of the Veteran's separation audiogram revealed a non-ratable level of hearing loss.  The examiner did not note the separation examination finding that the Veteran had high frequency hearing loss at separation nor the Veteran's claims of exposure to heavy weapons fire.  The examiner stated, however, that the Veteran's service treatment records did not reveal a "significant" threshold shift between the entrance and separation exams, in that hearing did not decrease more than 10 dB from entrance to separation in at least one ratable frequency.  Citing "Carhart & Jerger: Preferred Method for Clinical Determination of Pure-Tone Thresholds, JSHD 24, 330-345 (1959)," it was noted that one could expect a threshold change to vary from test to test by as much as 10 dB.  It was further noted that additional noise exposure and aging since military separation were likely "contributing" factors in the Veteran's hearing loss. 

An October 2010 addendum report noted a review of the audiograms indicated the Veteran's hearing levels did not decrease more than 10 dB from enlistment to separation for at least one of the ratable frequencies.  It was further noted that according to the medical literature, citing "Carhart & Jerger," it could be expected that thresholds varied from test to test as much as 10 dB.  The examiner stated that because there was no significant threshold change it was not likely that hearing was affected by military noise exposure and it was not likely that current hearing loss was related to military noise exposure.  Additional noise exposure and aging since military separation were again found to be the likely cause of the Veteran's hearing loss. 

The Board remanded the case in December 2010 for an opinion that considered the guidance in Hensley that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  The examiner was also directed to note the separation examination report finding that the Veteran had high frequency hearing loss at separation, as well as the Veteran's claims of exposure to heavy weapons fire.  

In a January 2011 VA audiology report the examiner found the Veteran's hearing loss was not a result of noise exposure during military service.  The rationale provided was that there was no progression in the Veteran's hearing thresholds from enlistment to separation and no significant change in hearing thresholds from induction to separation.  The examiner, citing "Carhart & Jerger," found that since the Veteran's hearing did not change in service more than 10 dB it was not as likely as not that there was a significant change in hearing.  It was further noted that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift which usually abated in 16 to 48 hours after exposure to loud noise.  Impulse sounds, it was noted, may also damage the structure of the inner ear, resulting in an immediate and permanent hearing loss.  Continuous exposure to loud noise could also cause permanent hearing loss.  Since the damage was done when exposed to noise, it was noted that a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  

In a February 2011 addendum the examiner noted the Veteran's hearing sensitivity was normal for all test frequencies in October 1968 and that upon separation in 1970 there was a 5 dB change at a few frequencies in the right ear.  At 4 KHz it was noted this changed the hearing status from normal to mild hearing loss, but that this change in hearing was not considered to be a true threshold shift.  Again citing "Carhart & Jerger" and noting the prior VA opinions the examiner found that it was not likely the Veteran's current hearing loss was from military noise exposure.  It was acknowledged that the Veteran had noise exposure in service which was reportedly from heavy weapons and that he had further occupational noise exposure as a farmer and livestock producer.  Aging was also noted to contribute to his present hearing status.  

A June 2011 VA medical expert opinion found the Veteran's current bilateral hearing loss was not etiologically related to his military service.  In comparing his audiological entrance examination to his audiological separation examination there were no significant threshold shifts.  It was noted that although he had a mild hearing loss at 4 KHz in the right ear upon discharge there was only a 5 dB shift in hearing at this frequency from the time of entrance to the time of discharge.  A significant threshold shift was considered to be 15 dB or more from 1-4 KHz for VA rating purposes.  The examiner noted that in light of the Hensley definition for normal hearing between 0 and 20 decibels the Veteran had a mild hearing loss (25 dB) that was already present in the right ear at 4 KHz.  It was further noted that there was only a 5 dB shift at the 4 KHz frequency in the right ear at the time of discharge which was not considered "aggravation" of hearing loss according to VA standards.  The examiner stated that, although the Veteran's noise exposure in service was conceded, it did not result in any significant change in his hearing.  

In a November 2011 addendum the examiner stated that all appropriate information had been reviewed again and found that the Veteran's current hearing loss was not caused as a result of excessive noise exposure.  It was noted that the August 2008 audiogram was consistent with presbycusis or age-related hearing loss.  It was further noted that although the Veteran's current hearing was slightly worse at the high frequencies than an average man of the same age some of his hearing loss could possibly be attributed to his post-service occupational noise exposure while working as a farmer and livestock producer.  It was again conceded that he was exposed to excessive noise while in military service, but the examiner stated that it could not be concluded that all veterans exposed to excessive noise experienced a loss of hearing.  The examiner found that an examination of the exit audiogram performed in September 1970 revealed no evidence of aggravation of hearing from the time of entry to the time of discharge.  It was noted, in essence, that there were no significant threshold shifts present in either ear at any of the frequencies tested and that if the noise exposure was a "contributing factor" a "permanent" threshold shift would have to be obtained on at least one of the frequencies tested at discharge.  

Based upon the evidence of record, the Board finds that a hearing loss disability for VA compensation purposes was not manifest upon induction into service, that a significant hearing threshold shift is not shown to have occurred during active service, that a hearing loss disability for VA compensation purposes was not manifest in service, that a hearing loss disability for VA compensation purposes was not manifest within one year of discharge from service, and that a hearing loss disability for VA compensation purposes is not shown to have developed as a result of an established event, injury, or disease during active service.  Although the Veteran is a combat veteran for VA compensation purposes and his statements as to noise exposure are consistent with the circumstances of his service, the question of etiology of the disability at issue in this case is medically complex and outside the range of a layman's competence.  The Board finds that the competent evidence in this case is persuasive.  

The opinions of VA audiologists in this case, that the evidence revealed no significant right ear hearing threshold shift during or as a result of service, are unequivocal.  The Board notes there appears to have been some confusion among the audiologists as to whether the five decibel increase at 4,000 Hz in the Veteran's right ear reported in service should be described as significant, whether OSHA and NIOSH threshold shifts standards indicating no more than a testing variation were applicable, or whether the five decibel increase should even be referred to as a hearing loss at that level; however, a comprehensive review of the provided etiology opinions clearly demonstrates agreement that a hearing loss disability was neither incurred nor aggravated as a result of the Veteran's active service.  The examiners are shown to have adequately considered the Veteran's exposure to combat noise without apparent dispute as to the degree of acoustic trauma he reported as having experienced in service.  The opinions are also shown to have been based upon a thorough review of the evidence of record, upon a liberal interpretation of the criteria for a diagnosis of a hearing loss disability, and upon complete examinations of the Veteran.  Adequate rationale was provided.  

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements are, in essence, conclusory assertions of a nexus between his present hearing loss and service.  As the question of a relationship to service for the disorder involves a complex etiological question akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The competent evidence of record in this case, in fact, demonstrates that the Veteran's present hearing loss disability was more likely incurred as a result of his post-service occupational noise exposure and the normal aging process.  Therefore, the Board finds that entitlement to service connection for bilateral hearing loss must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


